Citation Nr: 0027806	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  96-42 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a timely request for the waiver of recovery of 
disability pension overpayment indebtedness originally in the 
amount of $14,797.00 was received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel

INTRODUCTION

The veteran served on active duty from June 1963 to June 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Committee on 
Waivers and Compromises (Committee) at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which found that the veteran had not filed a 
timely request for a waiver of his disability pension 
overpayment.  During the pendency of this appeal, the veteran 
moved to Florida, and jurisdiction over his case was 
transferred to the St. Petersburg, Florida, RO, which is the 
certifying RO.

As a technical legal matter, the only issue over which the 
Board clearly has appellate jurisdiction is set forth on the 
title page.  However, the RO also denied entitlement to 
service connection for post traumatic stress disorder (PTSD) 
by rating decision dated in December 1998.  He has disagreed 
with that determination.  As such, and for the reasons set 
forth below, that issue will be remanded to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  In October 1987, the veteran was notified that he had an 
outstanding debt in the amount of $14,797.00 as an 
overpayment of disability pension.  Notification of the 
indebtedness was sent to the veteran's address of record.  He 
was informed that he could seek a waiver of the overpayment 
and his procedural and appellate rights.

3.  There is no indication in the record that the notice 
letter was returned as undeliverable.  He was notified in 
subsequent letters that he had an overpayment, and that some 
benefits were being withheld from his pension award to recoup 
the money.

4.  In April 1988 a letter was received from the appellant's 
representative indicating that he could not pay more on the 
debt than was being withheld.  No request for waiver of the 
debt was included.

5.  In April 1996, nearly 9 years after notification of the 
debt, the veteran requested a waiver of indebtedness.


CONCLUSION OF LAW

Entitlement to waiver of recovery of disability pension 
overpayment is precluded by the veteran's failure to make a 
timely request for waiver.  38 U.S.C.A. § 3102 (West 1987) 
(renumbered as 38 U.S.C.A. § 5302 (West 1991)); 38 C.F.R. 
§ 1.963 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to the appropriate regulations, an applicant had 
180 days from the date of notification of an indebtedness in 
order to request relief from recovery of overpayments from 
pension benefits.  See 38 U.S.C.A. § 3102 (this section 
became § 5302 of the United States Code in 1991).  The 180-
day period could be extended if the individual requesting 
waiver demonstrated to the Administrator that such 
notification was not actually received by the payee within a 
reasonable period after such date.  It is important to note 
that the regulation requiring that the Secretary include in 
the notification to the payee a statement of the right of the 
payee to submit an application for a waiver and a description 
of the procedures for submitting the application were not 
added until the 1991 Amendments.  See 38 U.S.C.A. § 5302 
(West 1991) (endnotes on Amendments - citing Pub. L. No. 102-
54).  At the pertinent time in this case, apparently all that 
was required was notice of the indebtedness.  It is noted, 
however, that the original letters sent to the appellant 
notified him that he could seek a waiver.  It was also noted 
that one of the letters sent contained an attachment making 
reference to procedural and appellate rights.

Historically, the veteran was initially awarded a nonservice-
connected pension by rating decision dated in January 1985.  
However, he apparently failed to inform VA that he was also 
in receipt of Social Security Administration (SSA) benefits, 
which was found to result in an overpayment of pension 
benefits.  In a November 1986 hearing, the veteran testified 
that he did not realize that he was receiving SSA disability 
benefits but rather thought that he was getting only 
supplemental security income.  In an October 1987 
Administrative Decision, the RO determined that the veteran 
misrepresented the nature of his income by consistently 
denying that he was in receipt of SSA disability benefits and 
noted that there existed a potential for a finding of fraud.  
In October 1987, he was notified of an overpayment in the 
amount of $14,797.00 and noted that $25.00 per month would be 
deducted from his pension benefits.

The veteran was again notified of the overpayment by 
correspondence dated in April 1988 to which his service 
representative responded that the veteran advised the 
representative that he was unable to pay any more toward 
liquidation of the overpayment than the present withholding.  
He was notified of the overpayment by correspondence dated in 
April 1989, July 1989, and October 1989, and it was indicated 
that withholding continued.  In September 1995, he was 
notified that his debt totaled $13,578.00.  In February 1996, 
he filed the current claim for a waiver of indebtedness, 
which was denied by decision dated in June 1996 on the basis 
that his application for waiver was not timely filed.

The veteran contends, in essence, that he was mentally 
challenged at the time of the creation of the debt.  He 
acknowledged the indebtedness but stated that he did not know 
how it developed; however, he stressed that he was unable to 
respond due to his mental disorder at the time.  He requested 
a waiver so that he could put it behind him and would not 
have to undergo the continuing sense of threat imposed by the 
government for a demand of payment.  

Based on a review of the record and the relevant law, the 
Board finds that VA properly notified the veteran of the 
indebtedness in the October 1987 correspondence.  First, 
there is no evidence of any delay in the veteran's receipt of 
the notice.  The mailing falls under the "presumption of 
regularity" for business documents.  That is, absent clear 
and convincing evidence to the contrary, the official acts of 
public officials are presumed to have discharged their duty.  
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  The Board 
notes that the mere statement by the veteran of "non-receipt" 
by itself is not "clear evidence to the contrary" to rebut 
the presumption of regularity of administrative notice.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

As noted, the October 1987 letter was sent to the veteran's 
last known address of record at that time, and it is not 
indicated that the letter was returned as undeliverable.  
Further, it appears that the RO continued to send 
correspondence to the veteran at the same address and there 
was evidence that it had been received as reflected in 
correspondence from him at approximately the same time.  As 
this presumption of regularity is only overcome by "clear 
evidence to the contrary," and no such "contrary" evidence is 
shown in this case, the date of mailing of the correspondence 
- October 22, 1987 - will be presumed.

It is also noted that the between the two October 1987 
letters sent, he was informed that he could seek a waiver and 
that he was sent information concerning his procedural and 
appellate rights.  Additionally, he was notified over several 
years that money was being withheld for payment of the debt.

The Board has also considered the notification letter dated 
in April 1988 and the correspondence from the veteran's 
service representative dated later that same month and finds 
that it cannot be reasonably construed to be a claim for 
waiver.  First, there is no indication in the letter that the 
veteran was requesting a waiver of overpayment; rather, the 
service representative simply reiterated from the veteran 
that he was unable to pay the debt more than his current 
withholding of benefits.  Moreover, there is no additional 
correspondence from the veteran or his representative 
thereafter indicating an intent to file a claim for waiver.  
Thus, the Board finds that the April 1988 correspondence was 
not a request for a waiver of indebtedness.  As noted, there 
was repeated reference to the overpayment in subsequent 
letters.  

The appellant has contended that he was unable to file the 
waiver request for medical reasons.  This is not confirmed by 
the evidence of record, nor has any evidentiary submission to 
that effect been forwarded.  

The evidence before the Board shows that request for waiver 
of recovery of overpayment of pension benefits was first 
received by VA in April 1996, nearly 9 years after the 
original notification.  The Board concludes that the veteran 
was adequately provided notification of the indebtedness on 
October 22, 1987, and had 180 days from that date in order to 
seek a waiver of overpayment under the law in effect at the 
time.  He was informed of his appellate rights and that he 
could request a waiver.  Because he did not submit a request 
for a waiver until at least April 1996, such letter may not 
be deemed to have been timely filed.  Further, the evidence 
fails to demonstrate that any error was made by either VA or 
the postal authorities causing a delay in the veteran's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing.  Finally, the veteran has 
also raised the issue of financial hardship.  However, in the 
absence of a timely filed request for waiver, undue hardship 
or any of the other elements of equity and good conscience 
are not for consideration.  38 C.F.R. § 1.965(a) (1999).

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Veterans 
Claims Court noted that in cases where the law and not the 
evidence is dispositive, as is the case here, a claim should 
be denied or an appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Notwithstanding the statements from the veteran, the 
law is clear that an appeal must be filed with the agency of 
jurisdiction within the appropriate time frame.  As the 
veteran has offered no more than an unsubstantiated claim as 
to the timeliness issue, the Board can only conclude that it 
does not have jurisdiction over the issue.  Because the 
veteran did not file a timely a timely appeal, the Board does 
not have jurisdiction of the issue. Accordingly, as the 
veteran's request for a waiver of recovery of an overpayment 
of pension benefits was not timely filed, his claim must be 
denied.  The Board also points out that no determination is 
being made on the merits of the claim, as it is not properly 
before the Board on appeal at this time.


ORDER

The appeal regarding timeliness of the waiver request of 
disability pension overpayment indebtedness in the original 
amount of $14,797.00 is denied as a matter of law.


REMAND

As to the remaining issue of entitlement to service 
connection for PTSD, the Board notes that this issue has not 
yet been perfected on appeal.  By rating decision dated in 
December 1998, the RO denied the veteran's claim and he 
subsequently disagreed.  In such cases, there is some 
authority that the appellate process has commenced with the 
filing of a notice of disagreement and that the veteran is 
entitled to a statement of the case on the issue.  See Pond 
v. West, 12 Vet. App. 341 (1999); Manlincon v. West, 12 Vet. 
App. 238 (1999).  It is noted that the veteran offered 
testimony on this issue before the undersigned.  Accordingly, 
while the Board does not have jurisdiction to decide the 
issue on the merits, the issue of entitlement to service 
connection for PTSD will be remanded for additional action.  

Further, the Board notes that the veteran's claim for 
entitlement to service connection for PTSD has been denied on 
several occasions.  Accordingly, the RO is directed to 
consider the new and material regulations as appropriate.  
Moreover, the veteran should be advised that while the case 
is on remand status, he is free to submit additional evidence 
and argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
Finally, in order to make certain that all records are on 
file, and while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should promulgate a statement 
of the case on the issue of entitlement 
to service connection for PTSD, with 
reference to new and material evidence as 
appropriate.  That document should set 
forth the reasons and bases for the 
action undertaken.  

2.  The veteran should be informed that 
the appeal will be returned to the Board 
following the issuance of the statement 
of the case only if it is perfected by 
filing of a timely substantive appeal.  
In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997); Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997); Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996).  

Thereafter, and as appropriate, the case should be returned 
to the Board for further appellate consideration.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this claim.  No action is 
required of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Veterans Law Judge
Board of Veterans' Appeal

 



